An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

PARDEE HOMES OF NEVADA, INC, A No. 65664
NEVADA CORPORATION; AND

PARDEE COYOTE HOLDINGS I, LLC,

A NEVADA LIMITED LIABILITY

1‘ COMPANY,
Petitioners,
VS.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA, F E L E E
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE JUL 2 2 2615
MARK R. BENTON, DISTRICT JUDGE, CL TRACE K. LENDEMAN
ERK 43F SUPREME COURT

  
 

Respondents, m.

 

and sewn CLERK

COYUTE SPRINGS INVESTMENT,

LLC, A NEVADA LIMITED LIABILITY

COMPANY; AND COYOTE SPRI NGS

LAND COMPANY LLC-i A NEVADA

LIMITED LIABILITY COMPANY,
Real Parties in

Interest. ’

ORDER DISMISSING WRIT PROCEEDING

Pursuant to the stipulation of the parties, and cause

appearing, this writ proceeding is dismissed. The parties shall bear their

own costs and attorney feesm NRA}? 42(2)).
It is so ORDERED.

Ila“  , C.J.

cc: Hon. Mark R. Danton, District Judge
McDonald Carano Wilson LLPfLas Vegas
Urban Law Firm
Pisanelli Bice, PLLC
Eighth District Court Clerk

Surname coum‘
DF
Nam

{1311mm «we: — - 7 IS'ZZIL“ 7